Case: 11-30066     Document: 00511609973         Page: 1     Date Filed: 09/22/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 22, 2011
                                     No. 11-30066
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JUAN CHAVEZ-VARGAS, also known as Angel Chavez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:10-CR-24-1


Before WIENER, GARZA, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Defendant-Appellant Juan Chavez-Vargas appeals the sentence imposed
following his guilty plea convictions for illegal reentry by a removed alien, false
use of a social security number, and possession of a false document. He contends
that the district court committed reversible plain error by assessing a 12-level
enhancement of his offense level, pursuant to United States Sentencing
Guideline § 2L1.2(b)(1)(B), based on a determination that his prior conviction



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30066      Document: 00511609973    Page: 2   Date Filed: 09/22/2011

                                  No. 11-30066

under California Health and Safety Code § 11352(a) constituted a drug
trafficking offense.
      Because the transcript of the guilty plea hearing from the California
conviction manifests a narrowing of the charging document and shows that the
portion of the statute prohibiting the selling of heroin applies to Chavez-Vargas’s
conviction, the district court did not err by imposing the 12-level enhancement.
See United States v. Rodriguez, 523 F.3d 519, 524 (5th Cir. 2008); United States
v. Gutierrez-Ramirez, 405 F.3d at 352, 358-359 (5th Cir. 2005).
      AFFIRMED.




                                        2